DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maffeis (US PG Pub 2007/0222245).
For claim 1:  Maffeis teaches a gripper for holding a hollow object (see paragraph 2, finger gripper which grips a casing or container by gripping them internally where there is a cavity, hollow internal cavity constitutes a hollow object) thereon in an engaged state (see Fig. 3) thereof, wherein the gripper (see Figs. 2-5) configured to be normally in said engaged state (see Fig. 3), said gripper comprising a body assembly 11, 12, 13 (see Fig. 1) configured to be at least partially received inside the object (this is a non-structural recitation of intended use, but is consistent with the disclosure of paragraphs 2-5) and comprising a hollow part 15 (see Fig. 4, at least the portion 15 in Fig. 4 and the portions under portion 14 in Fig. 4 are hollow parts of the body assembly of the gripper 11) extending along a length thereof, at least one deformable element 14 attached to the body assembly 12, 13 and configured to change between a normally engaged state (see Fig. 3) of the gripper such that some portion of said at least one deformable element 14 is caused to protrude relative to the body 11, 13 (as seen in Fig. 3) and 14 not contact the object) and an attachment mechanism 11, 12, 18 (see Figs. 4, 5, 7 and 8) configured to compress the at least one deformable element 14  in said normally engaged state of the gripper such that some portion of the at least one deformable element is caused to protrude relative to the body assembly and contact the inner wall surface of the object when the object is placed over the gripper (see Figs. 5 and 6, using element 23 to produce the state in Fig. 5) and to apply a force for stretching the at least one deformable element 14 to radially retract said some portion of the at least one deformable element to change at least the one deformable element 14 into the release state (see Fig. 6, using element 12, 22 to create change between states seen in Figs. 4 and 5).
For claim 4:  Maffeis teaches the gripper of claim 1 wherein the attachment mechanism 11, 12, 22 comprises an actuator unit 12, 22 placed inside the body assembly and configured to change at least one deformable element 14 into the released state (see Fig. 6) for allowing placement of the object on, or removal of the object from the gripper 11 (see paragraph 23, feeding of air into the chamber through conduit 22 to change between Figs. 4 and 5).
For claim 6:  Maffeis teaches the gripper of claim 4 wherein the actuator unit comprises at least one fluid channel 22 passing through a length of the body assembly, the fluid channel being configured for receiving and flow fluid media in a first direction from a proximal end of the channel for applying fluid pressure (see paragraph 23, feeding air through conduit 22, also 12 from one state to the other to attach and release the deformable element 14) and changing the at least one deformable element 14 into the release state (Fig. 4).
Claims 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litvinov et al. (WO 2015/177599), references made to US equivalent PG Pub 2017/0066232.
For claim 29:  Litvinov et al. teaches a gripper apparatus comprising at least one array of grippers 33a (see Fig. 17) each of the at least one array of grippers 33a configured for holding an object for applying one or more treatment processes to a surface area thereof (see Figs. 1 and 15, riding a rail to print stations for treatment processes), said gripper apparatus 33a attached as a single block unit r1 (see Fig. 17) to a motor unit having a respective array of ports configured to mechanically couple the grippers of the at least one array of grippers to the unit for transferring rotary movement of said grippers while applying said one or  more treatment processes thereof (see paragraph 176-178, the single motor is attached to the mandrel rotatable shafts of each mandrel and drives the shafts being the ports through the belt 33q).
For claim 30:  Litvinov et al. teaches the gripper apparatus of claim 29 further comprising a support wing 43g, 43g (see Fig. 20B) having the at least one array of grippers 33a, 41a align thereon in a row, the support wing 43g, 43g configured to detachably connect the at least one array of grippers as a single block unit to the array of the port s provided at a first or a at a second side of the motor unit (see Fig. 17, 20B, the gears 43b and adjacent structures between the mandrels 33a, 41a and the mandrel shaft associated with the belt connect the array of grippers to the driving shaft).
Allowable Subject Matter
Claims 23-28 are allowed.
Claims 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record or any obvious combination thereof teaches a gripper having a cap element, a piston arrangement having a piston in fluid communication with the distal end of a fluid channel configured such that the fluid media discharged from the fluid channel is directed to flow toward the piston from the distal end of the channel and in a second direction being opposite to the first direction cause the piston to move along the second direction as required by claim 10, with claim 11-19 depending at least upon claim 10.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record or any obvious combination thereof teaches a motor having a plurality of first and second ports in two groups on opposite sides having grippers configured for holding objects connected to the ports and units joining the grippers and the ports being detachable as required in claims 23 and 24..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID H BANH/Primary Examiner, Art Unit 2853